209 Md. 657 (1956)
121 A.2d 708
EBERLE
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 31, October Term, 1955.]
Court of Appeals of Maryland.
Decided April 4, 1956.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
*658 COLLINS, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus by Judge Deeley K. Nice of the Supreme Bench of Baltimore City.
The petitioner pleaded guilty on March 7, 1945, to many charges of burglary in the Criminal Court of Baltimore. He was sentenced by Judge Moser to thirty-five years in the Maryland Penitentiary. In February, 1948, upon the request of the First Assistant District Attorney of Philadelphia, Judge Sherbow ordered that the petitioner be taken to Philadelphia to stand trial and immediately returned to Maryland, whether found guilty or not guilty. He pleaded guilty in Philadelphia and was sentenced to a term of from twenty-five to fifty years.
The petitioner contends that he was not represented by counsel, and that he was illegally removed to the State of Pennsylvania and returned to Maryland. These same contentions of the petitioner were answered by this Court in his previous application to appeal from the denial of a writ of habeas corpus on March 31, 1949, in the case of State ex rel. Eberle v. Warden, 192 Md. 731, 65 A.2d 291.
The petitioner further contends that his confession was improperly obtained from him by force and threats. The allegation that force and threats were used to obtain a confession cannot be raised on habeas corpus. Freeland v. Warden, 193 Md. 696, 65 A.2d 886; Presley v. Warden, 205 Md. 660, 109 A.2d 922, certiorari denied, 348 U.S. 955, 99 L. Ed. 746; Presley v. Peppersack (C.A. 4th), 227 F.2d 325.
Application denied, with costs.